998 F.2d 253
Betty Lou BEETS, Petitioner-Appellee Cross-Appellant,v.James A. COLLINS, Director, Texas Department of CriminalJustice, Institutional Division,Respondent-Appellant Cross-Appellee.
No. 91-4606.
United States Court of Appeals,Fifth Circuit.
Aug. 5, 1993.

William C. Zapalac, Asst. Atty. Gen., Dan Morales, Atty. Gen., Austin, TX, for respondent-appellant, cross-appellee.
Joe Margulies, Robert L. McGlasson, TX Resource Center, Austin, TX, for petitioner-appellee, cross-appellant.
Appeal from the United States District Court for the Eastern District of Texas;  Robert M. Parker, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion March 18, 1993, 5 Cir., 1993, 986 F.2d 1478)
Before POLITZ, Chief Judge, KING, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, and DeMOSS, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.   The Clerk will specify a briefing schedule for the filing of supplemental briefs.